[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 99-2163

                        VICTOR DAVILA,

                     Plaintiff, Appellant,

                              v.

                  MICHAEL T. MALONEY, ET AL.,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Douglas P. Woodlock, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
              Boudin and Lipez, Circuit Judges.



     Victor Davila on Memorandum pro se.
     Nancy Ankers White, Special Assistant Attorney General, and
Joel J. Berner, Counsel, Department of Correction, on Memorandum
of Law for appellees.




                       December 27, 2000
          Per Curiam. Appellant Victor Davila presently is

incarcerated at M.C.I. Cedar Junction in Massachusetts.                  He

filed the instant civil rights action against various prison

officials.      The    district   court    granted       the   defendants'

motion to dismiss the case and appellant now appeals.

          As its first reason for dismissal, the court held

that there currently was pending a class-action suit in the

Massachusetts        Suffolk    Superior   Court     which       concerned

substantially the same issues appellant was raising in the

federal action and in which appellant was a class member.

Although the district court did not cite to any authority in

relying   on   the    pending   state   case   as    a    reason   not   to

consider appellant's claims, the Supreme Court's decision in

Colorado River Water Conservation Dist. v. United States,

424 U.S. 800 (1976), covers this situation.

               In Colorado River . . . the Supreme
          Court listed various circumstances under
          which a federal district court might
          decline to exercise jurisdiction based
          on the pendency of a state action
          arising out of the same transaction.
          The Colorado River approach was premised
          upon "consideration of 'wise judicial
          administration,    giving   regard    to
          conservation of judicial resources and
          comprehensive       disposition       of
          litigation.'"
Gonzalez v. Cruz, 926 F.2d 1, 3 (1st Cir. 1991) (citation

omitted).

              Based on the particular circumstances of this case,

we think that the deferral of federal jurisdiction under

Colorado      River    is     warranted.        The   federal    case    is

duplicative of the state case, appellant essentially having

conceded that he is a member of the plaintiff class of

prisoners in the state suit and that the suit concerns

substantially the same issues as in the federal action.                 See

Congress Credit Corp. v. AJC Int'l, Inc., 42 F.3d 686, 689-

90 (1st Cir. 1994).          The state court was the first to obtain

jurisdiction and the litigation there has progressed much

further.      See Cruz v. Melecio, 204 F.3d 14, 24 (1st Cir.

2000).     Finally, there is no question that the state court

is     adequate   to       protect   appellant's      rights.     Indeed,

appellant basically was asking for a deferral of federal

court jurisdiction, as per Colorado River, when he requested

a stay due to the pendency of the state court suit.

              In closing, we note that, in referring to the

pending state case and opining that the issues in that case

were    the   same    as    the   issues   in   the   federal   case,   the

district court specifically declined to offer any views

concerning the merits of these issues.                 Because we agree


                                     -3-
with the district court's conclusion regarding the nature of

the    state   case        and    because   we   find    Colorado      River

applicable, we emphasize that we, too, express no view on

the merits of appellant's claims or on the second part of

the district court's decision.              In this second part, the

district court, in paragraphs labeled A through D, concluded

that   if   appellant       were   attempting    to    raise    any   claims

separate from the ones involved in the state litigation, he

had failed to state a claim.            Appellant has not adequately

identified any separate claims, so we need not pass on

paragraphs A through D.

            Based     on    the    foregoing,    the    order    dismissing

appellant's action is vacated and the case is remanded for

reinstatement and for issuance of a stay of the proceedings

pending the disposition of the prisoner-plaintiffs' case

against the defendants in the state court.                     The district

court is, of course, free to vacate the stay, or to issue

other orders in the event the circumstances change.

            So Ordered.




                                     -4-